Report of official referee confirmed. The referee has reported that justice will be done in this matter by a reprimand, to be administered to the respondent. In that recommendation the grievance committee of the Bar Association concurs. This court, therefore, reprimands the respondent for violating the statute  which prohibits the division *770of fees between an attorney and a layman in consideration of the layman’s obtaining law business for the attorney. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ.